 
Exhibit 10.25
 


 


 


 
U.S. GLOBAL INVESTORS, INC.
 


 
EMPLOYEE STOCK PURCHASE PLAN
 
Adopted: May 14, 2003
Amended: May 9, 2005
Amended: August 20, 2008
Amended April 28, 2009
Amended July 1, 2013
Amended September 13, 2013
Amended March 1, 2016


 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.25

TABLE OF CONTENTS
 

   
PAGE
ARTICLE I INTRODUCTION
   
Sec. 1.01    Statement of Purpose
1
 
Sec. 1.02    Internal Revenue Code Considerations
1
 
Sec. 1.03    ERISA Considerations
1
     
ARTICLE II DEFINITIONS
   
Sec. 2.01     “Base Compensation”
1
 
Sec. 2.02     “Board of Directors”
1
 
Sec. 2.03     “Code”
1
 
Sec. 2.04     “Committee”
1
 
Sec. 2.05     “Company”
1
 
Sec. 2.06     “Company Matching Contributions”
1
 
Sec. 2.07     “Compensation”
1
 
Sec. 2.08     “Effective Date”
1
 
Sec. 2.09     “Election Date”
2
 
Sec. 2.10     “Eligible Employee”
2
 
Sec. 2.11     “Employer”
2
 
Sec. 2.12     “Market Value”
2
 
Sec. 2.13     “Participant”
2
 
Sec. 2.14     “Participation”
2
 
Sec. 2.15     “Plan”
2
 
Sec. 2.16     “Plan Year”
2
 
Sec. 2.17     “Purchase Date”
2
 
Sec. 2.18     “Purchase Period”
2
 
Sec. 2.19     “Purchase Price”
2
 
Sec. 2.20     “Stock”
2
 
Sec. 2.21     “Subsidiary”
3
     
ARTICLE III ADMISSION TO PARTICIPATION
   
Sec. 3.01    Initial Participation
3
 
Sec. 3.02    Discontinuance of Participation
3
 
Sec. 3.03    Readmission to Participation
3
 
Sec. 3.04    Limitation on Participation
3
     
ARTICLE IV STOCK PURCHASE
   
Sec. 4.01    Reservation of Shares
3
 
Sec. 4.02    Limitation on Shares Available
4

 
 
i

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
 

 
Sec. 4.03    Purchase Price of Shares
4
 
Sec. 4.04    Exercise of Purchase Privilege
4
 
Sec. 4.05    Payroll Deductions
4
 
Sec. 4.06    Company Matching Contributions
4
 
Sec. 4.07    Payment for Stock
5
 
Sec. 4.08    Share Ownership; Issuance of Certificates
5
 
Sec. 4.09    Distribution of Shares of Stock
6
     
ARTICLE V SPECIAL ADJUSTMENTS
   
Sec. 5.01    Shares Unavailable
6
 
Sec. 5.02    Adjustments for in Case of Changes Affecting Stock
6
 
Sec. 5.03    Effect of Certain Transactions
6
     
ARTICLE VI MISCELLANEOUS
   
Sec. 6.01    Non-Alienation
7
 
Sec. 6.02    Administrative Costs
7
 
Sec. 6.03    Committee
7
 
Sec. 6.04    Withholding of Taxes
7
 
Sec. 6.05    Amendment of the Plan
8
 
Sec. 6.06    Expiration and Termination of the Plan
8
 
Sec. 6.07    Repurchase of Stock
8
 
Sec. 6.08    Notice
8
 
Sec. 6.09    Government Regulation
8
 
Sec. 6.10    Headings, Captions, Gender
8
 
Sec. 6.11    Severability of Provisions, Prevailing Law
8

 
 
ii

--------------------------------------------------------------------------------

 
 
Exhibit 10.25

ARTICLE I
Introduction
 
Sec. 1.01  Statement of Purpose.  The purpose of the U.S. Global Investors, Inc.
Employee Stock Purchase Plan is to provide eligible employees of the Company and
its subsidiaries an opportunity to purchase common stock of the Company. The
Board of Directors of the Company believes that employee participation in stock
ownership will be to the mutual benefit of the employees and the Company.
 
Sec. 1.02  Internal Revenue Code Considerations. The Plan is not intended to
constitute an “employee stock purchase plan” within the meaning of section 423
of the Internal Revenue Code of 1986, as amended.
 
Sec. 1.03  ERISA Considerations. The Plan is not intended and shall not be
construed as constituting an “employee benefit plan,” within the meaning of
section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.
 
ARTICLE II
Definitions
 
Sec. 2.01  “Base Compensation” as used in Section 4.06 of the Plan, means the
Participant’s base wages for the Purchase Period, before giving effect to any
compensation reductions made in connection with plans described in section
401(k) or 125 of the Code and any Company matching contributions made during or
accrued for the Purchase Period under other non tax-qualified plans maintained
by the Company.
 
Sec. 2.02  “Board of Directors” means the Board of Directors of the Company.
 
Sec. 2.03  “Code” means the Internal Revenue Code of 1986, as amended.
References to specific sections of the Code shall be taken to be references to
corresponding sections of any successor statute.
 
Sec. 2.04  “Committee” means the committee appointed by the Board of Directors
to administer the Plan, as provided in Section 6.031.
 
Sec. 2.05  “Company” means U.S. Global Investors, Inc., or any successor by
merger or otherwise.
 
Sec. 2.06  “Company Matching Contributions” means the Company contributions, if
any, made for a Purchase Period pursuant to section 4.06 of the Plan.
 
Sec. 2.07  “Compensation” means a Participant's base wages and overtime pay,
before giving effect to any compensation reductions made in connection with
plans described in section 401(k) or 125 of the Code.
 
Sec. 2.08  “Effective Date” shall mean July 1, 2013.
 

--------------------------------------------------------------------------------

1 The Committee may delegate certain day-to-day functions to ensure the
uninterrupted administration of the Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
Sec. 2.09  “Election Date” means 15 days before the Effective Date and the first
business day of each month thereafter, or such other dates as the Committee
shall specify. The first Election Date for the Plan shall be 15 days before the
Effective Date.
 
Sec. 2.10  “Eligible Employee” means each employee of the Employer:
 
(i)           Who is employed by the Employer as an employee (and not as an
independent contractor), and
 
(ii)           Whose customary employment is for more than 20 hours per week and
for more than five months per year.
 
Sec. 2.11  “Employer” means the Company and each Subsidiary.
 
Sec. 2.12  “Market Value” means the last price for the Stock as reported on the
principal market on which the Stock is traded for the date of reference. If
there was no such price reported for the date of reference, “Market Value” means
the last reported price for the Stock on the day next preceding the date of
reference for which such price was reported or, if there was no such reported
price, the fair market value as determined by the Committee.
 
Sec. 2.13  “Participant” means each Eligible Employee who elects to participate
in the Plan.
 
Sec. 2.14  “Participation” means the instrument prescribed by the Committee
pursuant to which an Eligible Employee may enroll as a Participant and subscribe
for the purchase of shares of Stock on the terms and conditions offered by the
Company. The Participation Form is intended to evidence the Company's offer of
an option to the Eligible Employee to purchase Stock on the terms and conditions
set forth therein and herein.
 
Sec. 2.15  “Plan” means the U.S. Global Investors, Inc. Employee Stock Purchase
Plan, as set forth herein and as hereafter amended.
 
Sec. 2.16  “Plan Year” means the short year commencing July 1, 2003 and ending
December 31, 2003 and each calendar year thereafter during which the Plan is in
effect.
 
Sec. 2.17  “Purchase Date” means the last day of each Purchase Period.
 
Sec. 2.18  “Purchase Period” means each month or other period specified by the
Committee, beginning on or after the Effective Date, during which the
Participant's Stock purchase is funded through payroll deduction accumulations.
The initial Purchase Period began on the original effective date of July 1, 2003
and ended on September 30, 2003.
 
Sec. 2.19  “Purchase Price” means the purchase price for shares of Stock
purchased under the Plan, determined as set forth in Section 4.03.
 
Sec. 2.20  “Securities Act” means the Securities Act of 1933, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
Sec. 2.21  “Stock” means the Class A common stock of the Company.
 
Sec. 2.22  “Subsidiary” means any present or future corporation
which constitutes a subsidiary corporation of the Company and is designated as a
participating entity in the Plan by the Committee.
 
ARTICLE III
Admission to Participation


Sec. 3.01  Initial Participation. An Eligible Employee may elect to participate
in the Plan and may become a Participant effective as of any Election Date, by
executing and filing with the Committee a Participation Form at such time in
advance of the Election Date as the Committee shall prescribe. The Participation
Form shall remain in effect until it is modified through discontinuance of
participation under Section 3.02 or a change under Section 4.05.
 
Sec. 3.02  Discontinuance of Participation. A Participant may voluntarily cease
his or her participation in the Plan and stop payroll deductions at any time by
filing a withdrawal form at such time in advance of the effective date as the
Committee shall prescribe. If a Participant ceases participation in the Plan,
the Participant may request payment of any funds held in his or her account
under the Plan, and the Participant may not again elect to participate in the
Plan until the next Election Date. Notwithstanding anything in the Plan to the
contrary, if a Participant ceases to be an Eligible Employee, his or her
participation automatically shall cease, no further purchase of Stock shall be
made for the Participant, and any funds credited to the Participant's account
under the Plan shall be distributed.
 
Sec. 3.03  Readmission to Participation. Any Eligible Employee who has
previously been a Participant, who has discontinued participation (whether by
cessation of eligibility or otherwise), and who wishes to be reinstated as a
Participant may again become a Participant by executing and filing with the
Committee a new Participation Form. Reinstatement to Participant status shall be
effective as of any Election Date, provided the Participant files a new
Participation Form with the Committee at such time in advance of the Election
Date as the Committee shall prescribe.
 
Sec. 3.04  Limitation on Participation and Discontinuance of Participation.
Notwithstanding anything contained in the Plan to the contrary, the Committee
reserves the right to restrict participation (either initial participation or
reinstated participation), discontinuance of participation, or changes in the
level of participation by an otherwise Eligible Employee in accordance with
applicable law, rules, regulations or Company policy. The Committee shall take
reasonable steps to monitor participation for this purpose.
 
ARTICLE IV
Stock Purchase


Sec. 4.01  Reservation of Shares.  Subject to adjustment in accordance with
Section 5.02, the number of shares of Stock that may be issued under the Plan is
150,000; provided that, not later than 120 days after each fiscal year end
during the term of the Plan, beginning with the 2013 calendar year, there shall
be automatically added an additional positive number of shares of Stock such
that as of such date the total number of shares of Stock that may be issued
under the Plan is 150,000.
 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
 
Sec. 4.02  Limitation on Shares Available. The maximum number of shares of Stock
that may be purchased for each Participant on a Purchase Date is the lesser of
(a) the number of whole shares of Stock that can be purchased by applying the
full balance of the Participant's withheld funds to the purchase of shares of
Stock at the Purchase Price, or (b) the Participant's proportionate part of the
maximum number of shares of Stock available under the Plan, as stated in Section
4.01.
 
Sec. 4.03  Purchase Price of Shares. The Purchase Price per share of Stock to be
sold to Participants for each Purchase Period beginning on the Effective Date
shall be the Market Value per share on the Purchase Date.
 
Sec. 4.04  Exercise of Purchase Privilege2.
 
(a)   As of the first day of each Purchase Period, each Participant shall be
granted an option to purchase shares of Stock at the Purchase Price specified in
Section 4.03. The option shall continue in effect through the Purchase Date for
the Purchase Period. Subject to the provisions of Section 4.02 above and Section
4.04(c), on each Purchase Date, the Participant shall automatically be deemed to
have exercised his or her option to purchase shares of Stock, unless he or she
notifies the Committee, in such manner and at such time in advance of the
Purchase Date as the Committee shall prescribe, of his or her desire not to make
such purchase.
 
(b)   Subject to the provisions of Section 4.02, there shall be purchased for
the Participant on each Purchase Date, at the Purchase Price for the Purchase
Period, the largest number of whole shares of Stock as can be purchased with the
amounts withheld from the Participant's Compensation during the Purchase Period.
Each such purchase shall be deemed to have occurred on the Purchase Date
occurring at the close of the Purchase Period for which the purchase was made.
Any amounts that are withheld from a Participant's Compensation in a Purchase
Period and that remain after the purchase of whole shares of Stock on a Purchase
Date will be held in the Participant's account and applied on the Participant's
behalf to purchase Stock on the next Purchase Date.
 
Sec. 4.05  Payroll Deductions. Each Participant shall authorize payroll
deductions from his or her Compensation for the purpose of funding the purchase
of Stock pursuant to his or her Participation Form. In the Participation Form,
each Participant shall authorize an after-tax payroll deduction from each
payment of Compensation during the Purchase Period of a stated integral
percentage amount with a minimum deduction of one percent (1%) per Purchase
Period. A Participant may change the deduction to any permissible level
effective as of any Election Date. A change shall be made by filing with the
Committee a notice in such form and at such time in advance of the Election Date
on which the change is to be effective as the Committee shall prescribe.  A
Participant’s ability to change his or her level of payroll deduction is subject
to the provisions of Section 3.04 above.
 
Sec. 4.06  Company Matching Contributions. As of each Purchase Date, the Company
shall contribute on behalf of each Participant an amount equal to lesser of (i)
the aggregate amount of the Participant's payroll deductions for the Purchase
Period, or (ii) 3% of the Participant’s Base Compensation during the Purchase
Period, which amounts shall be used to purchase Stock on behalf of the
Participant under Section 4.07 hereof. Company Matching Contributions will come
from the general assets of the Company and are not required to be held
separately prior to the time they are used to purchase Stock in accordance with
Section 4.07. The Company may at any time change the amount of the Company
Matching Contributions and may eliminate such contributions entirely, provided
that any change or elimination of contributions shall not be effective for a
Purchase Period currently in effect. Notice of any change in the level of
Company Matching Contributions or elimination of such contributions will be
provided to Participants prior the Election Date for the first period to which
such change will apply.
 

--------------------------------------------------------------------------------

2 All purchases, sales, withdrawals from participation, changes in participation
level and reinstatements under the Plan shall be subject to the pre-clearance
and trading window restrictions set out in the Company’s Code of Ethics.
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
Sec. 4.07  Payment for Stock. The Purchase Price for all shares of Stock
purchased by a Participant under the Plan shall be paid out of the Participant's
authorized payroll deductions and Company Matching Contributions. All funds
received or held by the Company under the Plan are general assets of the
Company, shall be held free of any trust or other restriction, and may be used
for any corporate purpose. No interest will be paid to any Participant or
credited to his account under the Plan.
 
Sec. 4.08  Share Ownership; Issuance of Certificates3.
 
(a)           The shares of Stock purchased by a Participant on a Purchase Date
shall, for all purposes, be deemed to have been issued from the Company’s
authorized but unissued shares of Stock (which shares are held in a designated
reserve account that has been established for the Plan with the Company’s
transfer agent) at the close of business on the Purchase Date. Prior to that
time, none of the rights or privileges of a stockholder of the Company shall
inure to the Participant with respect to such shares of Stock. All the shares of
Stock purchased under the Plan shall be delivered by the Company in a manner as
determined by the Committee.
 
(b)           The Committee, in its sole discretion, may determine that shares
of Stock shall be delivered by (i) issuing and delivering to the Participant a
certificate for the number of shares of Stock purchased by the Participant, (ii)
issuing and delivering certificates for the number of shares of Stock purchased
to a firm which is a member of the Financial Industry Regulatory Authority, as
selected by the Committee from time to time, which shares shall be maintained by
such firm in a separate brokerage account for each Participant, or (iii)
instructing a bank or trust company or affiliate thereof, as selected by the
Committee from time to time, as to the number of shares of Stock purchased by
Participants during each Purchase Period, which shares may be held by such bank
or trust company or affiliate in street name (electronic registration), but with
a separate account maintained by such entity for each Participant reflecting
such Participant's share interests in the Stock.  Each certificate or account,
as the case may be, may be in the name of the Participant or, if he or she so
designates on the Participant's Participation Form, in the Participant's name
jointly with the Participant's spouse, with right of survivorship, or in such
other form as the Committee may permit.
 
(c)           The shares of Stock purchased by a Participant have not been
registered with the Securities and Exchange Commission under the Securities Act;
therefore, all Stock issued under the Plan will be subject to the restrictions
on resale imposed by Rule 144 of the Securities Act.
 
(d)           If, under Section 4.08(b), certificates for Stock are held for the
benefit of the Participant, any dividends payable with respect to shares of
Stock credited to a stockholder account of a Participant will be paid directly
to the Participant.
 
 

--------------------------------------------------------------------------------

3 The term “certificate” shall include the option of book entry/electronic
registration of share ownership.
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
Sec. 4.09  Distribution of Shares of Stock.
 
(a)           A Participant may request a distribution of shares of Stock
purchased for the Participant under the Plan at any time by making a request in
such form and at such time as the Company’s transfer agent shall prescribe,
subject to the removal of Rule 144 or other internal hold restrictions.
 
(b)           If a Participant terminates his or her employment with the
Employer or otherwise ceases to be an Eligible Employee, the Participant may
make a request of the Company’s transfer agent for distribution of his or her
shares of Stock held in any stockholder account established pursuant to Section
4.07(b), subject to the removal of Rule 144 or other internal hold restrictions.
 
ARTICLE V
Special Adjustments


Sec. 5.01  Shares Unavailable. If, on any Purchase Date, the aggregate funds
available for the purchase of Stock would purchase a number of shares in excess
of the number of shares of Stock then available for purchase under the Plan, the
following events shall occur:
 
(a)   The number of shares of Stock that would otherwise be purchased by each
Participant shall be proportionately reduced on the Purchase Date in order to
eliminate such excess; and
 
(b)   The Plan shall automatically terminate immediately after the Purchase Date
as of which the supply of available shares is exhausted.
 
Sec. 5.02  Adjustments for in Case of Changes Affecting Stock. The aggregate
number of shares of Stock reserved for purchase under the Plan, as provided in
Section 4.01, the maximum number of shares that may be purchased by a
Participant as provided in Section 4.02(b), and the calculation of the Purchase
Price per share may be appropriately adjusted by the Committee to reflect any
increase or decrease in the number of issued shares of Stock resulting from a
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend, or other increase or decrease in such shares, if
effected without receipt of consideration by the Company.
 
Sec. 5.03  Effect of Certain Transactions. Subject to any required action by the
stockholders, if the Company shall be the surviving corporation in any merger or
consolidation, any offering hereunder shall pertain to and apply to the shares
of stock of the Company. However, in the event of a dissolution or liquidation
of the Company, or of a merger or consolidation in which the Company is not the
surviving corporation, the Plan and any offering hereunder shall terminate upon
the effective date of such dissolution, liquidation, merger or consolidation,
unless the Board determines otherwise, and the balance of any amounts withheld
from a Participant's Compensation which have not by such time been applied to
the purchase of Stock shall be returned to the Participant.
 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
 
ARTICLE VI
Miscellaneous.


Sec. 6.01  Non-Alienation. Except as set forth below, the right to purchase
shares of Stock under the Plan is personal to the Participant, is exercisable
only by the Participant during the Participant's lifetime and may not be
assigned or otherwise transferred by the Participant. If a Participant dies,
unless the executor, administrator or other personal representative of the
deceased Participant directs otherwise, any amounts previously withheld from the
Participant's Compensation during the Purchase Period in which the Participant
dies shall be used to purchase Stock on the Purchase Date for the Purchase
Period. After that Purchase Date, there shall be delivered to the executor,
administrator or other personal representative of the deceased Participant such
residual amounts as may remain to the Participant's credit under the Plan.
 
Sec. 6.02  Administrative Costs. The Company shall pay the administrative
expenses associated with the operation of the Plan (other than brokerage
commissions resulting from sales of Stock directed by Participants).
 
Sec. 6.03  Committee. The Board of Directors shall appoint a Committee, which
shall have the authority and power to administer the Plan and to make, adopt,
construe, and enforce rules and regulations not inconsistent with the provisions
of the Plan. The Committee shall adopt and prescribe the contents of all forms
required in connection with the administration of the Plan, including, but not
limited to, the Participation Form, payroll withholding authorizations, requests
for distribution of shares, and all other notices required hereunder. The
Committee shall have the fullest discretion permissible under law in the
discharge of its duties. The Committee's interpretations and decisions with
respect to the Plan shall be final and conclusive.
 
Sec. 6.04  Withholding of Taxes. All acquisitions and sales of Stock under the
Plan shall be subject to applicable federal (including FICA), state, and local
tax withholding requirements if the Internal Revenue Service or other taxing
authority requires such withholding. The Company may require that Participants
pay to the Company (or make other arrangements satisfactory to the Company for
the payment of) the amount of any federal, state or local taxes that the Company
is required to withhold with respect to the purchase of Stock or the sale of
Stock acquired under the Plan, or the Company may deduct from the Participant's
wages or other compensation the amount of any withholding taxes dues with
respect to the purchase of Stock or the sale of Stock acquired under the Plan.
 
Sec. 6.05  Amendment of the Plan. The Board of Directors may, at any time and
from time to time, amend the Plan in any respect.
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
 
Sec. 6.06  Expiration and Termination of the Plan. The Plan shall continue in
effect for ten years from the Effective Date, unless terminated prior to that
date pursuant to the provisions of the Plan or pursuant to action by the Board
of Directors. The Board of Directors shall have the right to extend the term of
or terminate the Plan at any time without prior notice to any Participant and
without liability to any Participant. Upon the expiration or termination of the
Plan, the balance, if any, then standing to the credit of each Participant from
amounts withheld from the Participant's Compensation under section 4.05 of the
Plan which has not, by such time, been applied to the purchase of Stock shall be
refunded to the Participant.
 
Sec. 6.07  Repurchase of Stock. The Company shall not be required to purchase or
repurchase from any Participant any of the shares of Stock that the Participant
acquires under the Plan.
 
Sec. 6.08  Notice. A Participation Form and any notice that a Participant files
pursuant to the Plan shall be on the form prescribed by the Committee and shall
be effective only when received by the Committee. Delivery of such forms may be
made by hand or by certified mail, sent postage prepaid, to the Company's
corporate headquarters, or such other address as the Committee may designate.
Delivery by any other mechanism shall be deemed effective at the option and
discretion of the Committee.
 
Sec. 6.09  Government Regulation. Shares of Stock will not be issued under the
Plan unless the issuance and delivery of such shares comply (or are exempt from)
all applicable requirements of the law, including (without limitation) the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulation of the
Nasdaq Stock Market or any stock exchange or other securities market on which
the Company’s securities may then be traded. The Plan is intended to conform to
the extent necessary with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.
 
Sec. 6.10  Headings, Captions, Gender. The headings and captions herein are for
convenience of reference only and shall not be considered as part of the text.
The masculine shall include the feminine, and vice versa.
 
Sec. 6.11  Severability of Provisions, Prevailing Law. The provisions of the
Plan shall be deemed severable. In the event any such provision is determined to
be unlawful or unenforceable by a court of competent jurisdiction or by reason
of a change in an applicable statute, the Plan shall continue to exist as though
such provision had never been included therein (or, in the case of a change in
an applicable statute, had been deleted as of the date of such change). The Plan
shall be governed by the laws of the State of Texas to the extent such laws are
not in conflict with, or superseded by, federal law.
 
 
8

--------------------------------------------------------------------------------

 

 